In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Orange County (Sherwood, J.), entered October 25, 1995, as, after a nonjury trial, (1) awarded the plaintiff wife the sum of $200,000, representing her equitable share of a trucking and excavating business, and (2) awarded the plaintiff wife maintenance for 10 years.
*625Ordered that the judgment is affirmed insofar as appealed from, without costs or disbursements.
The judgment of divorce included a provision granting the plaintiff wife a distributive award in the sum of $200,000, representing 50% of the value of the defendant husband’s trucking and excavating business. It also included an award of maintenance to be paid over a period of 10 years.
The record supports the Supreme Court’s conclusion as to the valuation of the defendant husband’s business, as well as its conclusion that the plaintiff wife was entitled to a 50% share of that business, in light of her substantial contributions to the business, and also in light of her contributions as a spouse, homemaker, and parent (see, Repka v Repka, 186 AD2d 119; Poretsky v Poretsky, 176 AD2d 713, 714; Derderian v Derderian, 167 AD2d 158; Griffin v Griffin, 115 AD2d 587; Bisca v Bisca, 108 AD2d 773). We also find that the Supreme Court properly exercised its discretion in determining the award of maintenance and the duration of the award (see, Costantino v Costantino, 225 AD2d 651; Gulotta v Gulotta, 215 AD2d 724; Feldman v Feldman, 194 AD2d 207, 217-218; Loeb v Loeb, 186 AD2d 174). Bracken, J. P., Sullivan, Santucci and Altman, JJ., concur.